DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/10/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Zachary Stern, on 12/27/2021.

The application has been amended as follows: 
1. (Currently Amended) A display device comprising:
a first substrate comprising a first area including a display portion, a second area adjacent to the first area, a first insulating film, an organic film directly on the first insulating film, and a ground pad; and

the ground pad includes a first edge in the second area and a second edge opposed to the first edge,
the organic film includes a first groove and a second groove,
the second edge is located closer to the substrate end than the first edge is,
the first groove is a groove formed on a line along the substrate end,
the second groove is a groove formed on a line along the substrate end,
the first groove is located between the first edge and the second groove in the second area,
the second groove is located between the first groove and the substrate end in the second area,
the first insulating film in the second area is exposed by the first groove and the second groove,
each of a length of the first groove and a length of the second groove is shorter than a length of the second edge, and
the first insulating film does not include grooves in areas where each of the first groove and the second groove overlaps the first insulating film.

11. (Currently Amended) A display device comprising:
a first substrate comprising a first area including a display portion, a second area adjacent to the first area, a first insulating film, an organic film directly on the first insulating film, and a ground pad; and

the ground pad includes a first edge in the second area and a second edge opposed to the first edge,
the organic film includes a first removed portion and a second removed portion,
the second edge is located closer to the substrate end than the first edge is,
the first removed portion is a removed portion formed on a line along the substrate end,
the second removed portion is a removed portion formed on a line along the substrate end,
the first removed portion is located between the first edge and the second removed portion in the second area,
the second removed portion is located between the first removed portion and the substrate end in the second area,
the first insulating film in the second area is exposed by the first removed portion and the second removed portion,
each of a length of the first removed portion and a length of the second removed portion is shorter than a length of the second edge, and
the first insulating film does not include grooves in areas where each of the first removed portion and the second removed portion overlaps the first insulating film.




Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Ishikawa US 2020/0292890 taken along or in combination, at least fails to disclose or suggest the a display device having “a first substrate comprising a first area including a display portion, a second area adjacent to the first area, a first insulating film, an organic film directly on the first insulating film, and a ground pad; and
a second substrate comprising a substrate end along a boundary between the first area and the second area, and overlapping the first area, wherein the ground pad includes a first edge in the second area and a second edge opposed to the first edge, the organic film includes a first groove and a second groove, the second edge is located closer to the substrate end than the first edge is, the first groove is a groove formed on a line along the substrate end, the second groove is a groove formed on a line along the substrate end, the first groove is located between the first edge and the second groove in the second area, the second groove is located between the first groove and the substrate end in the second area, the first insulating film in the second area is exposed by the first groove and the second groove, each of a length of the first groove and a length of the second groove is shorter than a length of the second edge, and the first insulating film does not include grooves in areas where each of the first groove and the second groove overlaps the first insulating film”. Claims 2-10 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 11, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 11. In addition, Ishikawa US 2020/0292890 taken along or in combination, at least fails to disclose or suggest the a display device having “a first substrate comprising a first area including a display portion, a second area adjacent to the first area, a first insulating film, an organic film directly on the first insulating film, and a ground pad; and
a second substrate comprising a substrate end along a boundary between the first area and the second area, and overlapping the first area, wherein the ground pad includes a first edge in the second area and a second edge opposed to the first edge, the organic film includes a first removed portion and a second removed portion, the second edge is located closer to the substrate end than the first edge is, the first removed portion is a removed portion formed on a line along the substrate end, the second removed portion is a removed portion formed on a line along the substrate end, the first removed portion is located between the first edge and the second removed portion in the second area,
the second removed portion is located between the first removed portion and the substrate end in the second area, the first insulating film in the second area is exposed by the first removed portion and the second removed portion, each of a length of the first removed portion and a length of the second removed portion is shorter than a length of the second edge, and the first insulating film does not include grooves in areas where each of the first removed portion and the second removed portion overlaps the first insulating film”.
Claims 12-20 are depended on claim 11 so they are allowable for the same reason.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871